Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant's election with traverse of Group I, claims 55-66 in the reply filed on July 8, 2021 is acknowledged.  The traversal is on the ground(s) that claim 66 could be considered as a separate group.  This is not found persuasive because it is not clear that the method of claim 55 (the independent claim of the elected group) is patentably distinct from that of clam 66.  Applicant further traverses the requirement on the ground(s) that the prior art (Johnson) does not disclose the “special technical feature” set forth in the requirement in that Johnson makes no mention that the Ms is of the M*s stress free type.  This is not found persuasive because the properties set forth in Johnson or other prior art are presumed to be stated in their simplest form (e.g. not under stress) unless specifically indicated otherwise.
The requirement is still deemed proper and is therefore made FINAL.

					Objection
Claim 62 is objected to because “50.5-1.5%” in line 2 of this claim is clearly meant to read “50.5-51.5%”, and will be treated as such for purposes of examination.  Appropriate correction is required.


Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 55-66 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
a) Claim 55 is directed to “A method for processing a TiNi material…comprising: processing the TiNi material”, i.e. the claim does not define any actual step(s) or action(s) that must occur in order for a given method to fall within the scope of the claim.  As such, the claim fails to inform those skilled in the art about the scope of the invention with reasonable certainty; see Nautilus Inc. v Biosig Instruments, 110 USPQ2d 1688, 1689 (2014).
b) Claim 61 defines a composition as “comprising substantially only” certain elements.  The term “comprising” is generally meant to be inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  Therefore, appending the phrase “substantially only” to this term renders it unclear what element(s) may or may not be present in that composition.
c) Claim 64 recites “50% atomic volume Ni”.  Atomic percent and volume percent are two different units of measurement and it is unclear what is being referred to in this claim.  Further with respect to claim 64, it is unclear what would or would not be considered a “Titanium substitution material”.  Clarification is required.

e) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

Claims 56 and 58 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 55 states that the component has a stress free M*s below a normal body temperature.   This implies that if one were to cool the component from a sufficiently high temperature where the component is austenite, then at some point below body temperature (at M*s) an R-phase would begin to form, and after further cooling to an even lower temperature (at Ms) martensite would begin to form.  However, claims 56 and 58 state that in-vivo (which would imply body temperature) the component contains R-phase (claim 56) or alternates between Martensite and R-phase (claim 58).  But these phases would not exist at body temperature if M*s is below body temperature.  Therefore it does not appear that any component within the scope of claim 55 could express the features recited in claims 56 or 58; thus those claims fail to include all the limitations of the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

			Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 55 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnuson et al. (US 2008/0215131).
Magnuson para. [0103-0106] discloses processing a stent (an “implantable medical component”) comprising a nickel-titanium alloy so it has an Rs (equivalent to the claimed “M*s”) of 26.50C, which is below a normal body temperature.  Para. [0106] discloses a point in processing where the stent is expected to include both martensite and R-phase.  Thus, the disclosure of Magnuson et al. I held to anticipate the claimed invention.

Claims 55, 59, 61 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prokoshkin et al. (US 2010/0016952).
Prokoshkin discloses processing Ni-Ti alloys containing 50.7 atomic% Ni to produce a stent (an “implantable medical component”).  Based on Fig. 1 of Prokoshkin, the M*s point of the material is about 200C (“below a normal body temperature”), and the peaks of formation of R-phase and martensite are separated by far in excess of 300C.  Thus, the disclosure of Prokoshkin et al. is held to anticipate the claimed invention.

			Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson et al. or Prokoshkin et al., as above, either of which in view of Vad (US 2013/0166010).
Neither Magnuson nor Prokoshkin, discussed supra, disclose the “other element” or “Titanium substitution material” required by instant claims 63 or 64 respectively.  Vad is similarly directed to producing stents from nickel titanium alloys, i.e. is in a similar field of endeavor as Magnuson or Prokoshkin.  Vad indicates it was known in the art, at the time of filing of the present invention, to include one or more additional alloying elements as substitutional elements for the nickel and/or titanium in such alloys; see Vad para. [0056].  Thus, the disclosure of either of Magnuson et al.or Prokoshkin et al., combined with that of Vad, would have suggested a method as presently claimed to one of ordinary skill in the art.

Claims 64 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson et al. or Prokoshkin et al., as above, either of which in view of Jung et al. (US 2004/0187980).
Neither Magnuson nor Prokoshkin, discussed supra, disclose the “Titanium substitution material” required by instant claims 64 or 65.  Jung is directed to processing nickel-titanium based alloys into medical devices such as stents, i.e. is in a similar field of endeavor as Magnuson or Prokoshkin.  Jung indicates it was known in the art, at the time of filing of the present invention, to incorporate an amount of an element such as Hf or Zr into such alloys; see Jung para. [0050].  Thus, the disclosure of either of Magnuson et al.or Prokoshkin et al., combined with that of Jung et al., would have suggested a method as presently claimed to one of ordinary skill in the art.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Prokoshkin et al.
Prokoshkin discloses processing titanium-nickel alloys to produce stents, i.e. an “implantable medical component”.  The prior art process includes deformation of the alloy at 0-2400C with accumulated strain of 15-40%, and aging at 300-4400C; see Prokoshkin para. [0038-0040].  The alloys employed by Prokoshkin are those that include an R-phase at appropriate temperatures (see Prokoshkin para. [0004]) and therefore it is assumed practitioners of the prior art method form products with “desired” R-phase characteristics (note the rejection under 35 USC 112 in item 5(d) supra).
Prokoshkin does not specify aging the alloy below 3000C as required by the present claim.  However, the examiner notes that the claim does not specify any lower limit of the aging temperature nor any particular time period of aging.  The examiner’s position is that in the course of cooling the alloy from the above-mentioned aging temperature, at some point the temperature will be below 3000C but aging of the material will continue for at least a brief period of time.  Specifically, aging is a process dependent upon the composition and temperature of the material.  If one subjects a given material (e.g. a TiNi alloy with 50.7 atomic % Ni as in Prokoshkin) to a given temperature, then aging will occur whether or not the prior art specifically says so.
Therefore, a method as presently claimed is considered to be at best an obvious variant of the method disclosed by Prokoshkin et al.

At present, claim 60 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  However, note that the nature of the 

The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	August 10, 2021